Case: 10-20210 Document: 00511495476 Page: 1 Date Filed: 06/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 2, 2011
                                     No. 10-20210
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JUAN R ENRIQUEZ,

                                                   Plaintiff–Appellant

v.

W J ESTELLE, Director Texas Department of Corrections; LESTER H BEAIRD,
Warden Darrington Unit, Rosharon, TX; CHARLES AVERY, JR.; H H
COFFIELD, Former Chairman of the Texas Board of Corrections; JAMES
MARVIN WINDHAM, Former Chariman of the Texas Board of Corrections;
RAYMOND PROCUNIER, Former Chairman of the Texas Department of
Corrections; O O MCCOTTER, Former Director of the Texas Department of
Corrections; JAMES A COLLINS, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; ALAN MITCHELL,
Corrections Officer; JACK B PURSLEY, Corrections Officer; JAMES MICHAEL
WILSON, Corrections Officer; B S HARTNET; S O WOODS, Director of the
Bureau of Classification,

                                                   Defendants–Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:73-CV-900


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20210 Document: 00511495476 Page: 2 Date Filed: 06/02/2011

                                  No. 10-20210

      Juan R. Enriquez, Texas state prisoner # 227122, appeals the district
court’s judgment that dismissed his 42 U.S.C. § 1983 complaint with prejudice.
The court dismissed Enriquez’s claim after finding that a 2002 settlement
agreement between the parties was an enforceable contract under which the
State had substantially performed its obligations. We affirm.
      In December 2009, the district court held an evidentiary hearing to
determine the validity and scope of a purported settlement agreement between
the parties dating back to 2002. See Enriquez v. Estelle, 251 F. App’x 883, 884
(5th Cir. 2007) (remanding for evidentiary hearing). After the hearing, the
district court found that the settlement agreement was an enforceable contract
that unambiguously called for Enriquez to dismiss his remaining civil rights
claims against the Defendants–Appellees in exchange for $7,500. And because
the state had substantially complied with its obligations under the agreement,
the district court dismissed Enriquez’s lawsuit with prejudice.
      We review de novo the legal question whether a contract is ambiguous, but
the interpretation of a contract is a question of fact. See Henley v. Edlemon, 297
F.3d 427, 430 (5th Cir. 2002). Due to the strong public policy encouraging the
settlement of cases, “we prefer upholding settlements rather than overturning
them.” Ho v. Martin Marietta Corp., 845 F.2d 545, 547 n.2 (5th Cir. 1988).
      In December 2002, an Assistant Attorney General for the State of Texas
sent Enriquez a letter referencing a proposed agreement to settle Enriquez’s
§ 1983 claims. The letter specified that the State “agreed to pay seven thousand
five hundred dollars ($7,500) for full and final settlement of [Enriquez’s claims]
in exchange for a signed release and dismissal with prejudice of all of
[Enriquez’s] claims and costs as Plaintiff herein.” The letter further stated that,
in an effort to demonstrate good faith, the State had secured Enriquez’s transfer
to a different prison unit where he would be allowed to enroll in vocational
training.   In closing, the letter indicated that “[i]f the foregoing accurately
reflects our settlement agreement, please sign where indicated below and return

                                        2
    Case: 10-20210 Document: 00511495476 Page: 3 Date Filed: 06/02/2011

                                  No. 10-20210

to this office via fax and the original by regular mail. If this letter does not
accurately reflect our agreement, please contact me [the AAG] immediately.”
After Enriquez signed and dated the letter where indicated and returned it to
the State, the State sent him a check for $7,500 made payable to Enriquez’s
inmate trust account.
       By signing, dating, and returning the letter to the defendants without
noting any counteroffer or negotiation, Enriquez manifested his assent to the
settlement. The district court did not err in determining, as a matter of law,
that the letter at issue was a binding settlement agreement. See Henley, 297
F.3d at 430; R ESTATEMENT (S ECOND) OF C ONTRACTS §§ 17, 19. Additionally, the
text of the settlement letter supports the district court’s legal determination that
the terms of the agreement were unambiguous.           Accordingly, we need not
inquire as to the actual intent of the parties, see Xtria LLC v. Tracking Sys., 345
F. App’x 940, 942–43 (5th Cir. 2009), and the issue of whether the State
substantially complied with any assumed non-cash components of the settlement
becomes irrelevant. There is no merit to Enriquez’s contention that the Texas
Attorney General’s office was without authority to enter into a settlement
agreement on behalf of public servant defendants who had been sued in their
individual capacities.   See T EX. C IV. P RAC . & R EM. C ODE A NN. §§ 104.002,
104.004; Lutz v. Collins, No. 04-08-00496-CV, 2009 Tex. App. LEXIS 884, at *3–4
(Tex. App.—San Antonio [4th Dist.], Feb. 11, 2009).
      Enriquez also argues that the district court was without jurisdiction to
enter its July 2003 order dismissing his lawsuit. We have previously held that
that order was not a final, appealable order for purposes of 28 U.S.C. § 1291. See
Enriquez v. Estelle, 123 F. App’x 157, 158 (5th Cir. 2005). The propriety of that
order is not properly before the court. Finally, contrary to Enriquez’s contention
on appeal, the district court was authorized to enforce the settlement agreement
in this case. See Mid-South Towing Co. v. Har-Win, Inc., 733 F.2d 386, 389 (5th



                                         3
     Case: 10-20210 Document: 00511495476 Page: 4 Date Filed: 06/02/2011

                                      No. 10-20210

Cir. 1984) (“A District Court has the power to enforce summarily a settlement
agreement reached in a case pending before it.”).
       AFFIRMED.1




       1
        Enriquez also challenges the sufficiency of the evidentiary hearing that the district
court held on remand. See Enriquez, 251 F. App’x at 884. We have considered this argument
and find it to be entirely without merit.

                                             4